548 U.S. 927 (2006)
WILCHER
v.
EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF CORRECTIONS.
No. 06A36 (06-5147).
Supreme Court of United States.
July 11, 2006.
Application for stay of execution of sentence of death, presented to JUSTICE SCALIA, and by him referred to the Court, granted pending the disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the sending down of the judgment of the Court. THE CHIEF JUSTICE, JUSTICE SCALIA, and JUSTICE ALITO would deny the application for stay of execution.